
	

113 HR 2585 IH: Juvenile Accountability Block Grant Reauthorization and the Bullying Prevention and Intervention Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2585
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Ms. Jackson Lee (for
			 herself, Mr. Honda,
			 Mr. Holt, and
			 Mr. Hinojosa) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to enhance the use of Juvenile Accountability Block Grants for programs
		  to prevent and address occurrences of bullying and to reauthorize the Juvenile
		  Accountability Block Grants program.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grant
			 Reauthorization and the Bullying Prevention and Intervention Act of
			 2013.
		2.Bullying
			 prevention and intervention programs; Reauthorization of juvenile
			 accountability block grants
			(a)Bullying
			 prevention and intervention
				(1)In
			 generalParagraph (13) of section 1801(b) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee(b)) is amended to read
			 as follows:
					
						(13)establishing and maintaining
				accountability-based programs that are designed to enhance school safety, which
				programs may include research-based bullying prevention, cyberbullying
				prevention, and gang prevention programs, as well as intervention programs
				regarding
				bullying;
						.
				(2)Sense of
			 CongressIt is the sense of
			 the Congress that the use of best practices is encouraged for all activities
			 for which grants under part R of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 may be used.
				(b)Reauthorization
			 of Juvenile Accountability Block GrantsSection 1810(a) of such Act (42 U.S.C.
			 3796ee–10(a)) is amended by inserting before the period at the end the
			 following: and such funds as may be necessary for each of fiscal years
			 2014 through 2018.
			
